Citation Nr: 0737855	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-36 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.

In December 2004, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is of record.    

A motion to advance this case on the Board's docket was 
received and granted by the Board in November 2007. 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2. The veteran's diagnosis of PTSD has been related to at 
least one verified in-service stressor.

3.  There is sufficient credible supporting evidence of an 
independently verifiable inservice stressor which has been 
found to support a diagnosis of PTSD.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
post-traumatic stress disorder was incurred during the 
veteran's period of active military service. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application. The Board finds that all pertinent mandates of 
the VCAA and implementing regulations are essentially met as 
to the claim addressed on the merits herein. Since the 
decision is favorable to, and does not prejudice the veteran, 
a lengthy discussion of VA's fulfillment of the VCAA in this 
claim is not necessary.

Criteria

Under the relevant regulations, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131. If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007). 

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service'." Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

If the claimed stressor was not combat related, a veteran's 
lay testimony regarding inservice stressors is insufficient 
to establish the occurrence of the stressor and a claimed 
stressor must be corroborated by credible supporting 
evidence.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Doran v. Brown, 6 Vet. App. 283 (1994)).

Background

The veteran contends, in essence, that he is entitled to 
service connection for PTSD as a result of stressors he 
experienced while serving in the Navy during World War II as 
a seaman.  Specifically, he reported racial discrimination 
and three episodes of food poisoning in service; 
participation in a massive ship convoy during the Admiralty 
Islands campaign; witnessing the explosion of a supply ship 
while it was being unloaded killing several men; performing 
guard duty at night; having his ship forced back out to sea 
while attempting a landing at Los Negros due to continued 
heavy combat; and, the transporting dead and wounded 
soldiers.

In a July 2003 letter, John C. Lindgren, M.D., offered a 
diagnosis of severe chronic 


PTSD due to combat in WWII.  He noted that the veteran 
witnessed injuries and death of numerous fellow soldiers and 
others.  He noted further that because of his service 
connected PTSD he was unable to sustain social relationships, 
or to sustain work relationships.  "Therefore I consider him 
permanently and totally disabled and unemployable."

A September 2003 stressor letter noted that several of his 
fellow sailors were killed while under heavy fire at Wake 
Island.  In one operation his unit went in with 500 men and 
returned with 65.

A December 2003 stressor letter noted three episodes of 
suspicious food poisoning, including:
1. Food poisoning in 1943 during basic 
training. (allegedly 900 black sailors 
poisoned as a result of racial 
discrimination).
2. During convoy duties suffered second 
bout of food poisoning onboard ship.
3.  While setting up the Naval Base at 
Los Negros Island suffered third bout of 
food poisoning.

In December 2003 and March 2004 VA Psychiatric consultations 
the veteran reported witnessing several traumatic events 
including several fellow sailors getting blown up with a ship 
in which they were unloading supplies and ammunition.  He 
believed it occurred on Los Negros Island.  He stated that he 
was not in hand to hand combat.  He was in engineering and 
transportation units and was exposed to battles and their 
aftermaths.  The diagnosis was PTSD due to exposure to 
combat, wife's illness, and financial strain.

At his personal hearing in December 2004 while the veteran 
acknowledged serving in a combat zone, he did not claim to 
have been in combat himself and could not recall being fired 
upon. However he noted that while attempting a landing at Los 
Negros Island his landing barge was prevented from landing 
and forced back out to 


sea because of continued combat.  He recalled an incident 
during convoy duty when he was passing ammunition forward to 
a ships gunner during an air attack and was moved to a 
position which made him more susceptible to aircraft attack.  
He also reported stressors of suffering racially inspired 
food poisoning on three occasions.  He was still afraid to 
eat certain foods.  He noted that he had been given the 
Bronze Star but insisted he had not been in combat.  He 
stated that he was, "just going up there to do my part of 
keeping that food, ammunition and stuff on up further to the 
front line."

The Board notes that the service medical records reflect at 
least two instances of food poisoning during service (July 
1943 and July 1944).  However the medical records, including 
the June 1943 entrance examination and the February 1946 
separation examination, are silent as to complaints, 
diagnoses, or treatment of any psychiatric disorders.

A review of the veteran's service personnel record shows that 
while he received no awards indicative of any combat service 
nor has he alleged any combat service; he received a Bronze 
Star for having participated in the Admiralty Island 
campaign. The award did not specify whether this award was 
with a "V" device for valor.   

Analysis 

As noted above, the veteran has been diagnosed with PTSD. 
That diagnosis was based, at least in part, on the veteran 
exposure to combat during World War II.  Hence, the only 
remaining question is whether the veteran's claims of in-
service 
stressors are independently verifiable.  In this respect, the 
Board is first mindful of the Court's holding that with 
respect to claimed in-service stressors, there need not be 
corroboration of every detail, including the veteran's 
personal participation in the claimed stressor.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The Court stressed that 
the veteran cannot be "detached and protected from events 
that affected his company." 



Secondly, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court held that:

Although the unit records do not specifically state 
that the veteran was present during the rocket 
attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred would 
strongly suggest that he was, in fact, exposed to 
the attacks.

The Board notes that the Admiralty Islands campaign was a 
series of battles in the New Guinea campaign of World War II.  
The campaign began when the Americans assaulted Los Negros 
Island on 29 February 1944, and officially ended on 18 May 
1944. See Wikipedia, Admiralty Island Campaign, available at 
http://en.wikipedia.org/wiki/Operation_Brewer.

In this case, supporting the claim is the fact that the 
veteran received the Bronze Star for participation in the 
Admiralty Island campaign. Also supporting the claim is a 
notation in the veteran's personnel records noting that he 
arrived at the U.S. Navy Advance Base Unit Ten in January 
1944 and arrived in the Admiralty Islands in April 1944 
during the campaign.

Weighing against the claim, however, is the fact that the 
veteran testified that he did not participate in combat 
although offering conflicting testimony indicating that he 
did.  In light of the binding precedential decisions in 
Suozzi and Pentecost, however, the Board is compelled to 
conclude that if all other facts are true, and there is no 
evidence that they are not true, that the veteran's 
recollection or personal definition of combat is an 
insufficient basis to rule against the claim.

Accordingly, the Board finds that on balance the evidence is 
in equipoise.  Given that fact, the Board will grant service 
connection for PTSD under the doctrine of reasonable doubt.



ORDER

Service connection for PTSD is granted.




____________________________________________

JONATHAN B. KRAMER                 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


